467 So. 2d 1102 (1985)
Rosemarie CHESSLER, Appellant,
v.
STATE of Florida, Appellee.
No. 84-2050.
District Court of Appeal of Florida, Fourth District.
May 1, 1985.
Richard L. Jorandby, Public Defender, and Jeffrey Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Lee Rosenthal, Asst. Atty. Gen., West Palm Beach, for appellee.
LETTS, Judge.
We agree with the First District's recent decision in Williams v. State, 464 So. 2d 1218 (Fla. 1st DCA 1984) reh'g denied, 464 So. 2d 1218, 1220 (Fla. 1st DCA 1985), holding that the trial court cannot properly impose a period of community control to be followed by a period of probation.
Accordingly, we reverse and remand for the trial court to resentence the defendant.
*1103 We find no merit in the remaining points on appeal.
REVERSED AND REMANDED.
HERSEY and BARKETT, JJ., concur.